Citation Nr: 1502348	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-22 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for residuals of a total left knee arthroplasty.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971. 

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, granting a 100 percent post-surgical convalescent rating through November 30, 2010, and assigning a 30 percent evaluation for residuals of a total left knee arthroplasty effective December 1, 2010.  In a July 2012 rating decision, the RO denied TDIU and included that issue in the statement of the case issued the same date.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issue of whether new and material evidence has been submitted to reopen a claim of service connection for a psychiatric disorder has been raised by the record in February 2011 and July 2012 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a higher evaluation for his residuals of a total left knee arthroplasty than the 30 percent assigned, including based on inability to work due to that disorder.  This 30 percent rating has been in effect from December 1, 2010, following an interval of 100 percent rating based on post-surgical convalescence under 38 C.F.R. § 4.30.  That disability is his only service-connected disability.  

A March 2011 letter from J.G.T., PA-C, a private treating clinician, informed that the Veteran's April 2008 left knee arthroplasty had not improved pain or mobility, and further noted that the Veteran's difficulties were exacerbated by difficulties with depression, anxiety, and alcohol and marijuana addiction.  

At his VA examination in December 2011, the Veteran complained of difficulty walking, standing, squatting, and climbing.  He reported continued left knee pain despite the October 2010 corrective surgery for his arthroplasty.  The December 2011 examiner noted that the Veteran used a left knee brace, and used a cane for walking.  Assessed limitations due to the knee included inability to perform manual labor, inability to walk more than one-quarter mile, inability to stand more than 20 to 30 minutes at a time, inability to climb more than 10 steps at a time, inability to climb ladders, inability to carry more than 15 pounds, and inability to squat.  

In his notice of disagreement, the Veteran argued that the evaluation did not take into consideration the effect of medications used to treat his knee disability.  The VA examination did not include any reference to medications used; another opinion is needed.  

On his July 2012 Substantive Appeal, the Veteran reported that he was receiving Social Security Administration (SSA) benefits because of his knee and depression, related to knee pain.  SSA records associated with the file include a March 2011 SSA letter that does not confirm benefits and a computer disk.  Thus, it remains to be determined whether the Veteran is in fact receiving SSA benefits.  On remand, the files contained within that disk should be added to the Veteran's electronic file.  

The Veteran's current combined rating is 30 percent and does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  Where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If the VA examiner determines that the Veteran's service-connected knee disability renders the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension. 

Accordingly, the case is REMANDED for the following action:

1.  Upload the Veteran's Social Security Administration files (as contained within a computer disk in the physical claims file) to the Veteran's Virtual VA file.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for knee complaints since August 2011.  After securing the necessary release, obtain these records.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his left knee disability.  The claims folder and copies of any pertinent records should be made available to the examiner for review 

The examiner identify all residuals of the left knee disability and comment on the effect, if any, of the medications used in treatment.  

The examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected knee disability, without regard to the Veteran's age or the impact of any nonservice-connected disabilities.

4.  Thereafter, if and only if the VA examiner determines that the Veteran's left knee disability renders him unemployable and the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consider whether referral of the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) is appropriate. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

